                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Jason A. Czekalski

      v.
                                               Case No. 18-cv-592-PB
NH Department of Corrections
Commissioner, et al.




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 8, 2019, and deny the motion for

preliminary injunction, (Doc. No. 46).


                                         /s/Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: August 26, 2019


cc:   Jason A. Czekalski, pro se
      Anthony Galdieri, Esq.
      Lawrence Edelman, Esq.
